


EXHIBIT 10.1




SIXTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT




This Sixth Amendment to Loan and Security Agreement (“Amendment”) is dated as of
September 21, 2015 by and among 1ST FRANKLIN FINANCIAL CORPORATION (“Borrower”),
WELLS FARGO BANK, N.A., successor by merger to Wells Fargo Preferred Capital,
Inc., as agent for Lenders (in such capacity, “Agent”) and the financial
institutions a party hereto as lenders (collectively, the “Lenders” and each is
a “Lender”).

BACKGROUND




A. Borrower, Lenders, and Agent are parties to a certain Loan and Security
Agreement dated as of September 11, 2009 (as amended or modified from time to
time, the “Loan Agreement”) and related agreements, instruments and documents
(collectively with the Loan Agreement, the “Existing Loan Documents”).
 Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings respectively ascribed to them in the Loan Agreement.

B. Borrowers have requested and Agent and Lenders have agreed to amend the Loan
Agreement in certain respects, all on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby
promise and agree as follows:

1. Amendments.   




(a) Definition. The following definition contained in Section 1.1 of the Loan
Agreement is hereby amended and restated as follows:




“Maturity Date” means September 11, 2018, as such date may be extended from time
to time in accordance with the provisions of Section 2.4 of this Agreement.




(b) New Affirmative Covenant. The following new Section 6.15 is added to the
Loan Agreement:




Section 6.15

Chattel Paper/Jurisdictions.




(a)

Borrowers represent and warrant to Agent and Lenders that (i) Borrowers are
sophisticated consumer lenders and reinsurance corporations, (ii) Borrowers
employ two attorneys with regulatory experience, and (iii) Borrowers’ internal
attorneys regularly consult with multiple different attorneys at outside law
firms on regulatory matters including but not limited to the content and form of
Borrowers’ Receivable documentation.  If Agent has reasonable cause (which it
articulates in writing to Borrowers) to believe it necessary for Borrowers to
undertake a regulatory review of Receivable documentation of Borrowers and their
Subsidiaries, then Borrowers shall employ one or more of these firms to provide
such review at Borrowers sole cost and expense (which firm shall be reasonably
acceptable to Agent).  However, in no event shall Agent request such a review
more than one (1) time per calendar year so long as no Event of Default has
occurred.  Borrowers shall provide Agent with copies of such review within sixty
(60) days after each such request with the results of such documentation.  




(b)

Borrowers shall promptly (i) notify Agent of either (A) Borrowers or any of
their Subsidiaries conducting business in any new jurisdiction, and (B)
Borrowers or any of their Subsidiaries making any material modifications to its
respective Receivable documentation outside of the ordinary course of business
and (ii) upon the request of Agent, provide Agent a list of jurisdictions in
which Borrowers and their Subsidiaries conduct business and licenses held in
each such jurisdiction.




2. Effectiveness Conditions.  This Amendment shall be effective upon the
completion of the following conditions precedent (all agreements, documents and
instruments to be in form and substance satisfactory to Agent and Agent’s
counsel):

(a) Execution and delivery by Borrower, Guarantors and Lenders of this Amendment
to Agent;

(b) Execution and/or delivery by the parties of all other agreements,
instruments and documents requested by Agent to effectuate and implement the
terms hereof and the Existing Loan Documents.

3. Representations and Warranties.  Borrower represents and warrants to Agent
and Lenders that:

(a) All warranties and representations made to Agent and Lenders under the Loan
Agreement and the Existing Loan Documents are true and correct in all material
respects.

(b) The execution and delivery by Borrowers and Guarantors of this Amendment and
the performance by each of them of the transactions herein and therein
contemplated do not and will not violate any provisions of any law, rule,
regulation, judgment, order, writ, decree, determination or award or breach any
provisions of the charter, bylaws or other organizational documents of any
Borrower or any Guarantor, or constitute a default or result in the creation or
imposition of any security interest in, or lien or encumbrance upon, any assets
of any Borrower or any Guarantor (immediately or with the passage of time or
with the giving of notice and passage of time, or both) under any other
contract, agreement, indenture or instrument to which a Borrower or a Guarantor
is a party or by which a Borrower or a Guarantor or its property is bound with
failure to comply resulting in a material adverse change in the business,
operations, property (including the Collateral), prospects or financial
condition of any Borrower or any Guarantor.

(c) This Amendment and any assignment, instrument, document, or agreement
executed and delivered in connection herewith will be valid, binding and
enforceable in accordance with its respective terms.

(d) No Event of Default or Default has occurred under the Loan Agreement.

4. Representations and Release of Claims.  Except as otherwise specified herein,
the terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrower, any Guarantor or any third party
to Agent and Lenders as evidenced by the Existing Loan Documents.  Borrower and
each Guarantor hereby acknowledge, agree, and represent that (a) as of the date
of this Amendment, there are no known claims or offsets against, or defenses or
counterclaims to, the terms or provisions of the Existing Loan Documents or the
other obligations created or evidenced by the Existing Loan Documents; (b) as of
the date of this Amendment, neither Borrower nor any Guarantor has any known
claims, offsets, defenses or counterclaims arising from any of Agent’s acts or
omissions with respect to the Existing Loan Documents or Agent’s performance
under the Existing Loan Documents; (c) as of the date of this Amendment,
Borrower has reviewed and reconciled all Advances, calculations of interest due
and principal owing, and agrees with and has no claims regarding any such
matters and (d) Borrower promises to pay to the order of Agent and Lenders the
indebtedness evidenced by the Note according to the terms thereof.  In
consideration of the modification of certain provisions of the Existing Loan
Documents, all as herein provided, and the other benefits received by Borrower
hereunder, Borrower and each Guarantor hereby RELEASE, RELINQUISH and forever
DISCHARGE Agent and Lenders, and their predecessors, successors, assigns,
shareholders, principals, parents, subsidiaries, agents, officers, directors,
employees, attorneys and representatives (collectively, the “Released Parties”),
of and from any and all present known claims, demands, actions and causes of
action of any and every kind or character, which Borrower or Guarantors, or any
of them, has or may have against Released Parties arising out of or with respect
to any and all transactions relating to the Loan Agreement, the Note, the
Guaranties, and the other Existing Loan Documents occurring prior to the date
hereof.  Further, Borrower and Guarantors warrant and represent that they are
not now aware of any claims or potential claims against Agent or Lenders
pursuant to the Loan Agreement.

5. Collateral.  As security for the payment of the Obligations to Agent and
Lenders under the Loan Agreement and satisfaction by Borrower of all covenants
and undertakings contained in the Loan Agreement and the Existing Loan
Documents, Borrower reconfirms the prior security interest and lien on, upon and
to, its Collateral, whether now owned or hereafter acquired, created or arising
and wherever located.  Borrower hereby confirms and agrees that all security
interests and Liens granted to Agent for the ratable benefit of Lenders continue
in full force and effect and shall continue to secure the Obligations.  All
Collateral remains free and clear of any Liens other than Permitted Liens.
 Nothing herein contained is intended to in any manner impair or limit the
validity, priority and extent of Agent’s existing security interest in and Liens
upon the Collateral.

6. Acknowledgment of Indebtedness and Obligations.  Borrower and Guarantors
hereby acknowledge and confirm that as of the date hereof, Borrower is indebted
to Agent and Lenders, without known defense, setoff or counterclaim, under the
Loan Agreement  (in addition to any other indebtedness or obligations owed by
Borrowers to Wells Fargo Affiliates) in the aggregate principal amount of $.00,
plus continually accruing interest and all fees, costs, and expenses, including
reasonable attorneys’ fees, incurred through the date hereof.

7. Ratification of Existing Loan Documents.  This Amendment shall be
incorporated into and deemed a part of the Loan Agreement.  Except as expressly
set forth herein, all of the terms and conditions of the Loan Agreement and
Existing Loan Documents are hereby ratified and confirmed and continue unchanged
and in full force and effect.  All references to the Loan Agreement shall mean
the Loan Agreement as modified by this Amendment.

8. Acknowledgment of Guarantors.  By execution of this Amendment, each Guarantor
hereby acknowledges the terms and conditions of this Amendment and confirms that
such Guarantor guarantees, as surety, all of Borrower’s Obligations to Agent and
Lenders pursuant to and subject to the terms, conditions and limitations
contained in its respective Guaranty.

9. Governing Law.  THIS AMENDMENT, THE LOAN AGREEMENT AND THE EXISTING CREDIT
DOCUMENTS SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN THE STATE
OF NEW YORK AND SHALL, TOGETHER WITH ALL MATTERS ARISING HEREUNDER OR RELATED
HERETO, BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

10. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original, and such
counterparts together shall constitute one and the same respective agreement.
 Signature by facsimile or PDF shall also bind the parties hereto.

SIGNATURES ON FOLLOWING PAGE














116549.01097/101258029v.4




IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized officers as of the date first above written.

BORROWER:

1ST FRANKLIN FINANCIAL CORPORATION







By:

__/s/ A, Roger Guimond ______________

Name:

__A. Roger Guimond__________________

Title:

__Executive Vice President and CFO______




 

GUARANTORS:

FRANDISCO LIFE INSURANCE COMPANY







By:

__/s/ A. Roger Guimond ______________

Name:

__A. Roger Guimond__________________

Title:

__President__________________________




 




FRANDISCO PROPERTY & CASUALTY LIFE INSURANCE COMPANY







By:

__/s/ A. Roger Guimond ______________

Name:

__A. Roger Guimond  _________________

Title:

__President  _________________________




 




FRANKLIN SECURITIES, INC.







By:

__/s/ A. Roger Guimond_______________

Name:

__A. Roger Guimond__________________

Title:

__Vice President______________________




 

AGENT AND LENDER:

WELLS FARGO BANK, N.A.







By:

__/s/ William M. Laird ________________

William M. Laird, Senior Vice President








 

i





[SIGNATURE PAGE TO SIXTH AMENDMENT

TO LOAN AND SECURITY AGREEMENT]